                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                ABINGDON DIVISION

                              CIVIL MINUTES – JURY TRIAL
                                              Day 2


Case No.: 1:20CV19                   Date: 3/31/2021

  Patricia L. Garrish,                            Counsel: William Wampler, III and Bruce
  Plaintiff(s)                                    Russell, II

  v.                                              Counsel: Gibson Wright
  Senators Coaches, Inc., et al.
  Defendant(s)



PRESENT:       JUDGE:                James P. Jones       TIME IN COURT: 9:02 – 11:03 a.m.
               Deputy Clerk:         Felicia Clark                          11:28 – 11:58 a.m.
               Court Reporter:       Mary Butenschoen                      1:31 – 2:47 p.m.
               Court Security Officers: Jerry Cunningham, Jack Necessary, Johnny Hale &
                                        Bill White
                                                                            3:20 – 3:26 p.m.
                                                                TOTAL: 3 hours 53 minutes

                                     LIST OF WITNESSES

    PLAINTIFF                                         DEFENDANT
  1. Dr. Zooker via Deposition Testimony          1. Trooper William Deskins
  2. Steve Cipelle via Zoom


PROCEEDINGS:
     Plaintiff presents/continues presentation of evidence.                Plaintiff rests.
     Defendant presents/continues presentation of evidence.                Defendant rests.
     Closing Arguments.
     Jury Instructions given to jury.
     Jury Verdict in favor of the defendants.
     Mistrial declared.
           Jury polled.           Jury discharged

Additional Information:

9:02 a.m. - Jury Trial - Day 2. All parties were present and ready to proceed. Plaintiff's counsel
presented evidence and questioned witnesses. Plaintiff rested. Court recessed at 11:03 a.m. Court
resumed at 11:28 a.m. Defense counsel presented evidence and questioned witness. Defense
rested. Court addressed trial progression with counsel. Court recessed at 11:58 a.m. Court
resumed at 1:31 p.m. Outside the presence of the jury, discussion by counsel as to the proposed
jury instructions. Jurors returned to the courtroom. Closing arguments by counsel. Jury
instructions given to the jury. Court retired to deliberate at 2:47 p.m. Court resumed at 3:20 p.m.
Jury returned with a verdict in favor of the defendants. Court adjourned at 3:26 p.m.
